Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/21 has been entered.
 
Status of Claims
Applicant’s amendment dated 5/19/21 has been entered. Claims 1, 10, 15, and 17 have been amended. No claims were added or cancelled. This leaves claims 1-22 currently pending and active.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2015/49428).
Regarding claims 1, 3, 9, 10, and 14, Lee teaches a display device (Lee para [62]) comprising a display panel and a window panel (member) applied to a surface of the display panel (Lee para [78]). The window panel comprises a plurality of layers which have different elastic moduli between the two layers (Lee para [08-11; 81-85]). Specifically, the second layer (member) may have an elastic modulus higher (larger) than that of the first layer (member) (Lee para [82]). The first layer may be materials including acrylic or silicone resins (Lee para [85]) and the second layer may be materials including poly(methyl methacrylate) and copolymers thereof (Lee para [84]). As these are the same materials utilized by Applicant for the respective layers, they would be expected to intrinsically possess the claimed recovery rate of the second member being 40% or more and an absolute value of the difference between the layers of 45% or less. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare Lee para [34, 53]; fig 15A, B). Further, it is noted that “is shaped to be substantially rollable around a winding core extending in an axial direction” is functional language. As Lee teaches that the window panel is rollable, it would be expected to be fully capable of being rolled around a “winding core extending in an axial direction” relative to the rolled window member as claimed, see MPEP 2114(IV).
Regarding claims 2 and 11, Lee teaches a display device with a multilayered window panel as above for claims 1 and 10. As the window panel (member) of Lee is formed of the same materials for the same purpose, as above for claims 1 and 10 (flexibility in a display: Lee para [08]), it would be expected to show the same behavior of recovery rate when measured by stretching 5%. Please reference the above 112(b) for how the limitation requiring “the window member that is stretched” is being treated. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claims 4 and 12, Lee teaches a display device with a multilayered window panel as above for claims 1 and 10. Lee further teaches a window panel (member) comprising a plurality of layers which have different elastic moduli between the two layers (Lee para [08-11; 81-85]) where the second layer has an elastic modulus higher (larger) than that of the first layer (Lee para [82]). The first layer may be acrylic or silicone resins (Lee para [85]) and the second layer may be poly(methyl methacrylate) and copolymers thereof (Lee para [84]). As these are the same materials utilized by Applicant for the respective layers, they would be expected to intrinsically possess the claimed modulus of the first layer (member) being 1 MPa or less and the modulus of the second layer (member) being 1 MPa or more. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claims 5 and 13, Lee teaches a display device with a multilayered window panel as above for claims 1 and 10. Lee further teaches that the thickness of the layers of the window panels may be the same or varied (Lee para [87]). In embodiments where the thickness is not varied, the layers would have a 1:1 thickness ratio.
Regarding claim 6, 
Regarding claim 7, Lee teaches a display device with a multilayered window panel as above for claims 1, Lee further teaches that the flexible window panel (member) (Lee para [81]), later referred to as a ‘base substrate’ (Lee para [16, 0135, 0140]), is folded as shown in figs 2B, 14B, 15B and 17C with the window panel on the ‘inside’ or smaller radius portion. This configuration would naturally lead to the first layer (member) having a smaller radius of curvature relative to the second layer (member).
Regarding claims 8, Lee teaches a window panel (member) comprising a plurality of layers which have different elastic moduli between the two layers (Lee para [08-11; 81-85]), as above for claim 1. The second layer has an elastic modulus higher (larger) than that of the first layer (Lee para [82]). The first layer may be acrylic or silicone resins (Lee para [85]) and the second layer may be poly(methyl methacrylate) and copolymers thereof (Lee para [84]). As these are the same materials utilized by Applicant for the respective layers, they would be expected to intrinsically have a higher hardness in the second layer relative to the first layer. Additionally, Lee teaches that the ‘rigid area(s)’ have a higher hardness than the flexible areas (Lee para [95]). As stated in In re Best
Regarding claim 16, Lee teaches a foldable/rollable display device as above for claim 10. Lee further teaches that the bending radius achieved was 3 mm (Lee para [0104]).
Regarding claim 19, Lee teaches a foldable/rollable display device as above for claim 10. Lee further teaches a protection film below the display panel (Lee para [0131]).
Regarding claim 21, Lee teaches a foldable/rollable display device as above for claim 1. Lee teaches that both the first member (layer L1) and the second member (layer L2) may each be acrylic resins, and thus ‘comprise the same polymer-based materials’. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 10 above, and further in view of Bemelmans et al. (US 2010/0177020).
Regarding claim 15, Lee teaches a display device with a window panel comprising a first and second layer (members) where the modulus of the second layer is greater than that of the first layer, as above for claim 10. Lee further teaches that the window panel may be rolled (Lee para [34, 53]; fig 15A, B).
Lee is silent with respect to a winding core located at an edge of a window panel.
Lee and Bemelmans are related in the field of flexible/rollable displays. Bemelmans teaches that the rollable display may be mounted at an edge to a roll frame, which may include mechanical features such as a spindle (winding core) to allow for control of static and dynamic forces associated with rolling and unrolling the display (Bemelmans para [25]; item 40). It would be obvious to one of ordinary skill in the art to modify the rollable display of Lee to have a roll frame, such as a spindle, mounted to an edge of the display window as taught by 
Regarding claim 16, Lee in view of Bemelmans teaches a rollable display device as above for claim 15. Lee further teaches that the bending radius achieved was 3 mm (Lee para [0104]).
Regarding claim 17, Lee in view of Bemelmans teaches a display device with a multilayered window panel as above for claim 15.  Lee further teaches that the flexible window panel (member) (Lee para [81]), later referred to as a ‘base substrate’ (Lee para [16, 0135, 0140]), is folded as shown in figs 2B, 14B, 15B and 17C with the window panel on the ‘inside’ or smaller radius portion. This configuration would naturally lead to the first layer (member) having a smaller radius of curvature relative to the second layer (member).
Regarding claims 18, Lee in view of Bemelmans teaches a window panel (member) comprising a plurality of layers which have different elastic moduli between the two layers (Lee para [08-11; 81-85]), as above for claim 15. Lee further teaches the second layer has an elastic modulus higher (larger) than that of the first layer (Lee para [82]). The first layer may be acrylic or silicone resins (Lee para [85]) and the second layer may be poly(methyl methacrylate) and copolymers thereof (Lee para [84]). As these are the same materials utilized by Applicant for the respective layers, they would be expected to intrinsically have a higher hardness in the second layer relative to the first layer. Additionally, Lee teaches that the ‘rigid area(s)’ have a higher hardness than the flexible areas (Lee para [95]). As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the .

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as above for claim 19, and further in view of Kee et al. (US 2015/0201487).
Regarding claim 20,  Lee teaches a display device with a window panel comprising a first and second layer (members) where the modulus of the second layer is greater than that of the first layer, as above for claim 19. Lee further teaches the presence of a protective panel provided on a back surface of a display panel (Lee para [0131]).
Lee is silent with respect to an adhesive between the protective panel and the display panel.
Lee and Kee are related in the field of flexible display panels with protective panels. Kee teaches the inclusion of an adhesive layer between the display panel and the protective panel (Kee para [09, 36]) that is capable of mitigating some of the strain caused in both the protective panel and the display panel (Kee para [14]). It would be obvious to one of ordinary skill in the art to modify the display device of Lee to include an adhesive between the protective panel and the display panel as taught by Kee to mitigate strain caused by flexing in both the protective panel and the display panel.
Regarding claim 22, Lee teaches a display device with a window panel comprising a first and second layer (members) where the modulus of the second layer is greater than that of the first layer, as above for claim 1. Lee further teaches that the first and second members (layers Lee para [84-85]).
Lee is silent with respect to the first and second members comprising a urethane based material. 
Lee and Kee are related in the field of flexible display panels with flexible adhesive layers. Kee teaches that the adhesive may be one or more of an acryl-, silicon-, or urethane-based polymers (Kee para [37]). As Kee teaches that urethane based adhesives are functional equivalents to acryl-based adhesives, it would be obvious to one of ordinary skill in the art to modify the acrylic and/or silicone adhesive of Lee to also utilize a urethane-based adhesive as taught by Kee because these are known flexible adhesives in the art, see MPEP 2144.06(I).

Response to Arguments
Applicant's arguments filed 5/19/21 have been fully considered but they are not persuasive.
Applicant argues on pages 7-10 that an inherency argument for the first and second member recovery rates is inappropriate, as recovery rate is not only a function of composition, but processing conditions. Applicant asserts that the poly(methyl methacrylate) and silicone resins of Lee would therefore not meet the claimed properties.
The Examiner respectfully disagrees. It is noted that features such as processing conditions are not claimed, nor included in the provided Table 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, Applicant’s Table 1 only deals with polyurethanes, not the argued poly(methyl methacrylate) nor In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112. 
Applicant argues on pages 10 and 11 that Lee does not positively teach a winding core. The Examiner notes that this is a newly required limitation in claim 15, and the Bemelmans reference has been brought in to remedy this.
Applicant argues on pages 11 and 12 that the combination of Lee in view of Kee cannot teach two polyurethane layers with different recovery rates because Lee teaches that the layers may be formed of different polymer resins, and therefore, Lee teaches away from using two polyurethanes.
The Examiner respectfully disagrees. As in the prior rejection, Kee is relied upon to remedy this deficiency of Lee. Applicant is respectfully reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Further, the Examiner respectfully disagrees that Lee has a clear teaching away from using similar polymers simply because a preferred embodiment (“may be formed”) is that of differing polymer resins. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-83.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 8-786-9199 (IN USA OR CANADA) or 571-272-10.

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        8/12/21

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781